Citation Nr: 0700133	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-27 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death as a result of VA treatment. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.  He died in July 2001.  The appellant is the veteran's 
surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In connection with this appeal, the appellant testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in September 2006; a transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran died at the San Francisco VA Medical Center 
in July 2001; the immediate cause of his death was 
cardiopulmonary arrest due to multi-organ failure and 
acquired immunodeficiency syndrome (AIDS).

3.  The veteran's cause of death is not shown to be 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault, and is not the result of an event that was not 
reasonably foreseeable.


CONCLUSION OF LAW

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death as a result of VA 
treatment is not established.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
appellant was provided with VCAA notification letters in June 
2002 and February 2003, prior to the initial unfavorable AOJ 
decision issued in August 2003.  She was further advised of 
VA's duties to notify and assist in a September 2004 letter.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the appellant has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the June 2002, 
February 2003, and September 2004 letters advised the 
appellant of the evidence that VA would attempt to obtain and 
what evidence she was responsible for identifying or 
submitting to VA.  Also, the February 2003 and September 2004 
letters informed her of the evidence necessary to 
substantiate her claim for DIC under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death as a 
result of VA treatment.  Pertinent to the fourth element, the 
September 2004 letter advised the appellant that, if she had 
any evidence in her possession that pertained to her claim to 
send it to VA.  Additionally, in an October 2006 letter, the 
appellant was advised of the evidence necessary to establish 
a disability rating as well as an effective date in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  For these reasons, to decide the appeal would 
not be prejudicial error to the appellant.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the appellant in deciding this claim. 

With respect to the duty to assist, the veteran's VA 
treatment records and a June 2003 VA opinion were reviewed by 
both the RO and the Board in connection with adjudication of 
the appellant's claim.  She has not identified any additional 
relevant, outstanding records that need to be obtained for an 
equitable disposition of her claim.  Moreover, a June 2003 VA 
opinion was obtained in order to adjudicate the appellant's 
38 U.S.C.A. § 1151 claim.  The Board notes that the appellant 
and her representative argued that the case should be 
referred to a physician outside of the VA healthcare system 
for an opinion.  However, the Board finds that the June 2003 
opinion offered by a VA physician to be adequate.  In this 
regard, the Board notes that such is based upon a thorough 
review of the veteran's VA medical records, consideration of 
the appellant's contentions, and based on medical principles.  
There is also no apparent or perceived bias on the part of 
the VA physician rendering such opinion.  Therefore, based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to adjudicate the appellant's claim 
without further development.

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage in this case. Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of her claim.

II.  Analysis

At her September 2006 Board hearing and in documents of 
record, the appellant contends that treatment administered by 
VA healthcare professionals at the San Francisco, California, 
VA Medical Center contributed to the veteran's death.  
Specifically, the appellant alleges that, during the 
veteran's final hospitalization from June 8, 2001, to his 
death on July 4, 2001, VA healthcare professionals acted 
negligently and erred in judgment, which contributed to his 
death.  She states that neither she nor the veteran ever 
signed a consent form for treatment, that the facility was 
unclean, that certain medications administered led in part to 
renal failure, and that his prerenal azotemia should have 
been treated within 24 hours.  As such, the appellant 
contends that she is entitled to DIC under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death as a 
result of VA treatment.

For claims filed after October 1, 1997, such as this claim, 
dependency and indemnity compensation shall be awarded for a 
qualifying veteran's death if the death was not the result of 
the veteran's willful misconduct and the death was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or an event not reasonably foreseeable.  See 38 U.S.C.A. § 
1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1). Whether the proximate cause of a veteran's death 
was an event not reasonably foreseeable is in each claim to 
be determined based on what a reasonable healthcare provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).

VA treatment records, to include a July 13, 2001, Discharge 
Summary, show that the veteran was admitted to the San 
Francisco VA Medical Center on June 8, 2001, and discharged 
July 4, 2001.  The diagnoses included AIDS, HIV 
encephalopathy, status epilepticus, acute respiratory 
failure, sepsis syndrome, C. difficile colitis, acute renal 
failure, and deep venous thrombosis.  Operations/procedures 
listed include continuous venovenous hemodiafiltration 
(CVVHD), intubation, and central line insertion.  The 
Discharge Summary reflects that the veteran was admitted with 
a history of HIV, seizure, and encephalopathy from Seton 
after a 10 day hospitalization for pneumonia with 
methicillin-resistant Staphylococcus aureus (MRSA).  Prior to 
that, it was noted that he had multiple admissions at the San 
Francisco VA Medical Center for seizures and HIV 
encephalopathy.  Extensive work up showed no focal disease.  

The VA treatment records show that the veteran seized on June 
11, 2001, and was ultimately admitted to neurology.  His 
course was complicated by MRSA bacteremia, c. difficile 
colitis, and an episode of acute respiratory distress on June 
22, 2001.  His condition worsened, requiring intubation, 
acute renal failure requiring CVVHD, and persistent 
hypotension requiring pressor support.  Given the veteran's 
prolonged multiorgan system failure and poor prognosis, his 
family elected to have support withdrawn, which was done on 
July 4, 2001.  He subsequently expired on July 4, 2001, at 
the San Francisco VA Medical Center with his family in 
attendance.

The veteran's death certificate reflects that the immediate 
cause of the veteran's death was cardiopulmonary arrest, 
which he had for one day, due to multi-organ failure, which 
he had for one week, and acquired immunodeficiency syndrome, 
which he had for years.

In June 2003, an opinion from a VA physician was obtained.  
In reviewing the claims file, the VA physician noted that the 
two main concerns raised related to the veteran's renal 
failure and respiratory failure that were part of his 
terminal illness.  In summary, it was noted that the veteran 
had AIDS and was under treatment for such disease and its 
complications.  As one of the complications of his AIDS, he 
had encephalopathy and status epilepticus, which apparently 
caused him to suffer an aspiration, which then lead him to 
develop acute respiratory failure.  The VA physician opined,

With respect to this problem, encephalopathy is 
part of AIDS, status epilepticus is a normal 
reasonably foreseeable part of HIV encephalopathy; 
status epilepticus often is complicated by 
aspiration; therefore, the fact that the veteran 
apparently aspirated during an epileptic attack is 
not uncommon nor is it unforeseeable, and was part 
of his underlying disease; it certainly does not 
imply negligence.

During the veteran's hospitalization for such 
problem, he went into cardiorespiratory arrest and 
required intubation; again, this is a normal 
foreseeable event that happens when people have had 
a severe aspiration due to an epileptic seizure 
and/or the complications of AIDS encephalopathy.  

The veteran thereafter developed sepsis and acute 
renal failure.  Apparently, the renal failure was 
due in part to prerenal azotemia, in part due to 
medications that were required to treat his 
aspiration and sepsis, and in part due to a 
reaction to intravenous contrast.  

The medical records show that he did have a 
positive staphylococcal culture from a catheter 
tip; this does not in any way imply negligence, but 
rather is again not uncommon and is foreseeable in 
patients who have severe immune compromise due to 
HIV or any other cause of immune compromise.

Review of the medical records also shows that 
appropriate precautions were taken before the 
veteran was subjected to the medical procedure, 
which required IV contrast.  Therefore, in my 
opinion, there is no evidence of negligence in his 
having developed a reaction to the contrast.  This 
again is a problem, which does occasionally happen, 
foreseeably and my opinion is that his doctors took 
all appropriate steps to prevent it from happening.  
Most likely the veteran's generally debilitated 
condition due to his underlying disease and the 
complications thereof, also contributed to his 
propensity to develop the renal failure.  

In summary, there is not in my opinion any evidence 
of medical negligence in this case, either 
generally or with specific regard to the veteran's 
respiratory failure and/or renal failure.

As the VA physician who offered the June 2003 opinion 
reviewed the veteran's claims file thoroughly and considered 
the appellant's contentions regarding the alleged negligence 
on the part of VA healthcare professionals at the San 
Francisco VA Medical Center during the veteran's final 
hospitalization, the Board accords great probative weight to 
such opinion.  Moreover, the June 2003 VA physician offered a 
rationale for the opinion based on the veteran's complete 
medical record without resort to speculation.  

The Board further notes that the medical records reflect 
that, given his prolonged multi-organ system failure and poor 
prognosis, his family elected to have support withdrawn on 
July 4, 2001, the date of his death.  In this regard, the 
Board notes that a July 3, 2001, VA treatment note reflects 
that the appellant agreed to do not resuscitate orders and no 
procedures as she seemed to understand that the veteran had a 
markedly poor prognosis.   

Also, the Board observes that a June 26, 2001, VA treatment 
note reflects that the veteran had a right internal jugular 
transverse line catheter put in without his or the 
appellant's consent; however, it was noted that the veteran 
tolerated the procedure well and there were no complications.  
Moreover, the appellant does not contend, nor does the record 
reflect, that such catheter placement ultimately contributed 
to the cause of the veteran's death.  

Pertinent to the appellant's contention that certain 
medications administered led in part to the veteran's renal 
failure, which specifically included IV contrast, and that 
his prerenal azotemia should have been treated within 24 
hours, a June 28, 2001, VA treatment note shows that the 
veteran had spiked a new fever overnight, had a rising 
neutrophil count, and more distension on a difficult 
abdominal exam despite broad spectrum antibiotics.  The 
veteran's physician noted that the such was concerning for 
possible bowel perforation or abdominal abscess and that he 
believed such necessitated an urgent abdominal CT with PO/IV 
contrast in order to evaluate the situation.  It was noted 
that, despite numerous attempts to reach the appellant at 
home and work, the veteran's physician was unable to obtain 
her consent for IV contract.  The veteran's physician noted 
that, while there was a risk of contrast nephropathy, he 
believed that it was significantly outweighed by the need to 
rule out an emergent intra-abdominal process.  The attending 
physician of Pulmonary and Critical Care agreed with the 
veteran's physician's note and indicated that he believed 
that the abdominal CT scan with contrast was indicated 
emergently and that the benefit outweighs the potential risk.  
Therefore, while the veteran was given an IV contrast for a 
CT scan without the appellant's consent, it was determined to 
be medically necessary and his physicians found that any risk 
was outweighed by the benefit.  VA regulations provide that 
practitioners may provide necessary medical care in emergency 
situations without the patient's or surrogate's express 
consent when immediate medical care is necessary to preserve 
life or prevent serious impairment of the health of the 
patient or others and the patient is unable to consent and 
the practitioner determines that the patient has no surrogate 
or that waiting to obtain consent from the patient's 
surrogate would increase the hazard to the life or health of 
the patient or others.  In such circumstances consent is 
implied.  38 C.F.R. § 17.32(b).  

The Board notes that, subsequent to the administering of the 
IV contrast, the veteran developed likely contrast 
nephropathy and acute renal failure, as reported in a June 
30, 2001, VA treatment note.  Also on such date, the veteran 
was started on CVVHD in order to treat his renal failure.  
Therefore, while the veteran developed acute renal failure at 
least in part as a result of the IV contrast, the June 2003 
VA physician determined that appropriate precautions were 
taken before the veteran was subjected to the medical 
procedure, which required IV contrast, and the reaction was 
foreseeable.  As such, the June 2003 VA physician found that 
there was no evidence of negligence in his having developed a 
reaction to the contrast.  Moreover, the Board observes that 
the treatment for renal failure, CVVHD, had ultimately 
improved the veteran's renal functioning, as noted by his 
corrected BUN and creatinine levels on the day of his death, 
July 4, 2001.  

Additionally, with respect to the timing of the diagnosis of 
prerenal azotemia and acute renal failure, the Board notes 
that a June 29, 2001, VA record (dated one day after the 
administration of the IV contrast), reflects that the veteran 
was receiving medications for renal protection.  However, 
notes from the following day, June 30, 2001, show that his 
creatinine level was increasing and he was not responding to 
the medications.  As such, CVVHD was started.  Moreover, the 
June 2003 VA physician found that most likely the veteran's 
generally debilitated condition due to his underlying disease 
and the complications thereof also contributed to his 
propensity to develop the renal failure.  Therefore, the 
Board finds that, despite preventive treatment for renal 
failure one day (24 hours) following the administration of 
the IV contrast, the veteran still developed renal failure, 
but, as concluded by the June 2003 VA physician, such was not 
solely due to the administration of the IV contrast.

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's cause of 
death was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of VA fault, or was the result of an event that was not 
reasonably foreseeable.

The Board has considered statements provided by the 
appellant.  However, there is no showing that the appellant 
is qualified to provide an opinion concerning the cause of 
the veteran's death.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 
     
The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the appellant's claim for DIC under 
38 U.S.C.A. § 1151 for the cause of the veteran's death as a 
result of VA treatment.  As such, that doctrine is not 
applicable in the instant appeal and her claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death as a result of VA 
treatment is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


